Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the last office action the claims examined were all directed to a storage system for electronic devices. The amended claims all now recite an invention that is either a case for a laptop computer in combination with a hub device or a case for electronic devices (the case including a hub device). Although these inventions are different from the invention originally elected for examination pursuant to the restriction (Group I directed to a storage system for electronic devices), the examiner is permitting the shift to the new inventions without raising any issues with respect thereto. However, the elected inventions are now those claimed. As was the case with the old claims, the new claims are considered to be elected without traverse.
Applicant’s election of the species of Group 1 (Figs 1A-1G) is also acknowledged once again. As before, all of the currently pending claims are examined herein as being directed to the elected species.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all of the features of claims 8 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-15, 21-23 and 25 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For each offending claim limitation indicated below, the feature(s) in question is/are inadequately described in the specification (including in some cases not described at all in the specification) and/or the feature(s) is/are inadequately shown in the drawings (including in some cases not shown at all in the drawings). Thus, subject matter in the claims that was not described in the specification in such a way as to show possession of the claimed invention by the applicant includes (with particular emphasis on any text in bold):
storage compartment(s)” (See at least claims 1, 9, 22 and 23. No storage compartments are mentioned in the specification text with reference to a drawing or drawings, such that it is apparent what exactly the features are as contemplated by applicant in the claimed invention. The Detailed Description teaches docks 30 and the drawings are labelled to show the same, however, it is not apparent that the claimed compartments correspond to these docks.);
B.     “docks” (The specification description of the docks, and the lack of detail showing the configuration of the docks in the drawings are insufficient to satisfy the requirements of the Statute for a written description in “full, clear, concise and exact terms”. For example, based on the specification teaching, it appears that the docks (such as the first and second ones 30A and 30B respectively), could simply be spaces on the body that applicant intends to hold the first peripheral device 14A and the cable device 14B on. This is because there is no description of the structural configuration of the disclosed docks. Nor do the drawings show the same.);
at least some of the docks are not accessible to a user when the case is secured to a laptop computer” (Independent claim 1 last paragraph. Conceptually, the specification does not appear to discuss the accessibility or lack thereof of any docks. If the specification does discuss the feature, the discussion is not in the full, clear, concise and exact terms required by the Statute. What exactly does applicant consider to be a dock that is “not accessible”? Perhaps more importantly, where can the answer be found in the specification?);
D.     “wherein the storage compartments are accessible to a user when the case is not secured to a laptop computer” (see A. and C.  above);
E.     wherein the body is configured for a first position of use engaged to an electronic device in which the internal storage compartment is not accessible to a user; and wherein in a second position of use the internal storage compartment is accessible to a user. (Note independent claim 9. As indicated in A. above the claimed storage compartment is not well described in the specification, internal storage compartment. As indicated in C. and D. above, the accessibility or lack thereof is also not well described in the specification. What exactly are the claimed first and second positions, and perhaps more importantly where does the specification including the drawings describe the same in the manner required by the Statute?
F.     The features of claim 14; 
G.     The features of claim 15 (the specification lacks adequate written description of exactly how the retention device secures the peripheral devices. For example the specification does not adequately describe how retention device 32 in Fig 1G secures any peripheral device. Clearly, Figs 1 do not show the feature either, in another example.);
H.     The features of claims 21-23 and 25.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-15, 21-23 and 25 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are rejected as being indefinite because the portions thereof discussed above cannot be adequately interpreted based on the lack of adequate written description of the same also discussed above.
Independent claim 1 is also indefinite because the reference to the storage compartment therein lacks antecedent basis. Same for internal storage compartment in independent claim 9. Claim 22 is indefinite because it is dependent on a cancelled claim.
structural features of the case that depend on the laptop computer or the electronic device while only appearing to claim the electronic device functionally (such as in the independent claim preambles). For example, see the features in the last paragraph (the last six lines) of each independent claim. Whether or not compartments are accessible would appear to depend on the particular electronic device contemplated for use in the claimed system, and/or on how the case is attached to such a device. However, the laptop or electronic device itself is not expressly positively claimed, much less the specific way the claimed case might be attached to the electronic device. On the other hand, features that are not claimed cannot be relied upon in support of patentability. Therefore, the manner in which the claims are drafted, as indicated immediately above, raises the question whether the applicant intends to positively recite the electronic device or not.
See also the express further limitations on the electronic device in claims such as claim 11 that raise the same issue (the electronic device 
These issues also raise questions regarding the incompleteness of at least the independent claims. That is to say the claims are incomplete because they fail to claim essential elements (the electronic device and exactly how it is attached), that provide for the claimed functions, the failure amounting to a gap between the claimed elements. The claims are indefinite for this reason also.
For purposes of each prior art rejection below (and only for such purposes), the claims are interpreted as if the electronic device is not positively recited in any claim, in order for the claims to be given their broadest reasonable interpretation (regarding the specific issue discussed immediately above). On the other hand amendments are required to clarify the scope of the claims. Once more applicant cannot rely for patentability on a feature the applicant is not claiming.
For similar reasons the structural features of the claimed case that rely on peripheral devices that are not positively recited in the claims sized to receive (unclaimed, in the sense of not positively recited) a peripheral device. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-15, 21-23 and 25 are finally rejected under 35 U.S.C. 103 as being unpatentable over Saje (7,393,242), Ames (2007/0090007) or Akins (6,149,001) cited by applicant. The claims are only interpreted to the extent possible since they are indefinite as indicated above. Additionally the references are applied substantially as before. 
Thus each reference shows a case in the drawings thereof that is capable of attaching to some laptop computer (electronic device) as functionally claimed.

The references may not disclose the claimed hub device and the claimed features having to do with the hub device. On the other hand, these elements are conventional. For example, most PTO employees have a USB hub device as claimed for connecting peripheral equipment to their laptops. In another example see Figs 1 and 2 of Nishio et al. (2003/0008563) cited herein, and note that although Nishio was published in 2003 Figs 1-2 therein are disclosed in the reference as being prior art. In yet another example, see Burns (7,921,997) applied below, at 22 in Fig 6B. In other words a USB hub device as claimed is a conventional computer peripheral. Since the cases of the prior art are for storing computer peripherals, it would have been obvious to include 
Other features of the claims not disclosed in any of the references, as best understood, would have been obvious to provide to the reference in each case for the sake of convenience.

Claims 1, 3-6, 8-15, 21-23 and 25 are finally rejected under 35 U.S.C. 103 as being unpatentable over Burns (7,921,997). 
The reference is applied similarly to the others above. So the claimed case can be one or both of panels 24 and 18b. The claimed docks can be the parts on the case where the peripherals are attached. In the case of Burns however, the reference teaches the hub device as indicated above. Thus Burns is not modified to provide it with the hub device (as with the references above). However, it would have been .
Applicant's arguments filed on 7/26/21 have been fully considered but they are not persuasive as to the issues remaining. Note the comments above.
Regarding the prior art rejection applicant makes some arguments that are not commensurate in scope with what is claimed. Applicant argues that the inventive case comprises a self contained system wherein components and devices housed within docks do not need to be disconnected from the computer even during transit. However, this is prior art, as the applied references indicate. For example, look at the figure on the front of Saje. You don’t have to disconnect at least some of the connected peripherals even during transit.
After discussing the prior art applicant then discusses the 112 rejections. On the other hand, the prior art is only applied to the extent the claims can be understood. In any event, applicant points out that specification page 6 is where the examiner should look to for the . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB K ACKUN/Primary Examiner, Art Unit 3736